ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDI TIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Su*823preme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating agreed facts and proposed discipline as summarized below:
Facts: Before respondent's representation, the client had filed a bankruptcy petition in which he did not list as an asset a claim for damages against two defendants arising from a traffic accident. Subsequently, respondent filed a personal injury action on behalf of the client. The bankruptcy trustee contacted respondent and informed him that any settlement could become part of the bankruptcy estate. The defendants filed a Motion to Strike and Motion to Dismiss in the personal injury case. Respondent did not respond to this filing. For several months, the client's attempts to contact respondent were unsuccessful. Eventually, the court set the motion for hearing and also set the matter for dismissal pursuant to Ind. Trial Rule 41(E). Respondent failed to appear and the court dismissed the suit. In response, respondent filed a motion to set aside the dismissal, claiming that he believed the bankruptcy trustee had intervened in the case. The court vacated the dismissal, but set the T.R. 41(E) matter for further hearing.
Violations: Respondent violated Ind. Professional Conduct Rule 1.3, which requires a lawyer to act with reasonable diligence and promptness; and Prof.Cond.R. 1.4(a), which requires a lawyer to keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information.
Discipline: Public Reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Court further finds that with the acceptance of this agreement the hearing officer appointed in this case is discharged.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 28, Section 3(d), and to post this Order on the Court's website for orders concerning final resolution of attorney disciplinary cases.
All Justices concur.